Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes (52a, 54 in Fig. 3) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the actually measured inductance" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 currently depends from Claim 2. Claim 3 mentions “actually measured inductance” but Claim 5 does not currently depend from Claim 3.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fack et al. (US 2008/0257422) in view of Vasichek (US 2014/0263606) and Sakamoto (JP 2014-145351A).

 An electromagnetic valve identification device, configured to move a hydraulic actuator to perform work, 
the electromagnetic valve identification device (with 30, [029-035]) comprising: 
a portion (34) configured to supply a direct current to a solenoid (with 9) of an electromagnetic valve of a hydraulic device (Fig. 1), the hydraulic device being configured to supply pressure oil to a hydraulic actuator (via “A” and “B”) to operate the hydraulic actuator; and 
a replacement determining portion ([031-035, 037]; see also [013]) configured to determine whether or not the electromagnetic valve has been replaced.  
Fack does not teach
An electromagnetic valve identification device mounted on an industrial machine, such as a construction machine or an industrial vehicle, configured to move a hydraulic actuator to perform work,
a resistance measuring portion configured to supply a direct current to a solenoid of an electromagnetic valve of a hydraulic device and measure a resistance value of the solenoid, the hydraulic device being configured to supply pressure oil to the hydraulic actuator to operate the hydraulic actuator; and 
the hydraulic device being configured to supply pressure oil to the hydraulic actuator to operate the hydraulic actuator;
based on a determination criterion in which whether or not the electromagnetic valve has been replaced is determined by using the resistance value measured by the resistance measuring portion.
Vasichek teaches
An valve device (Fig. 2, ex. [018]) mounted on an industrial machine (Fig. 1), such as a construction machine or an industrial vehicle, configured to move a hydraulic actuator (ex. 114, 116, 128) to perform work,

Sakamoto teaches
An electromagnetic valve identification device (Figs. 2-6),
a resistance measuring portion (for 66, [032, 038, 045-054]) configured to supply a direct current to a solenoid of an electromagnetic valve of a hydraulic device and measure a resistance value of the solenoid, 
a replacement determining portion ([050-055]) configured to determine whether or not the electromagnetic valve has been replaced, based on a determination criterion in which whether or not the electromagnetic valve has been replaced is determined by using the resistance value measured by the resistance measuring portion.
Fack does not explicitly call out an industrial machine for the environment the valve is to be used in while Vasichek positively identifies an industrial machine as appropriate environment for a hydraulic valve. Since both Fack and Vasichek are directed to hydraulic valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Fack to be used on an industrial machine to supply an actuator to perform work as taught by Vasichek in order to provide an appropriate setting for the valve to be used in. Fack does not use a resistance measuring portion to identify the valve, instead relying upon a memory chip 30. Sakamoto teaches using a resistance measuring portion to identify a valve. Since both references are directed to solenoid controlled valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fack to use a resistance measuring portion as taught by Vasichek in order to provide ensure correct assembly of the system ([010-011]). Additionally, the resistance measuring portion taught by Vasichek allows Fack to measure 
Regarding Claim 8,
wherein the determination criterion includes whether or not a reference resistance value of the solenoid and an actually measured resistance value of the solenoid are different from each other, the reference resistance value being measured by the resistance measuring portion in advance, the actually measured resistance value being measured by the resistance measuring portion (Sakamoto - [050-055]). 

Allowable Subject Matter
Claims 1-6, 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those items on the 892 each teach elements of the instant invention. Schober teaches elements of the instant invention including a valve identification device. Bolz teaches elements of the instant invention including measuring resistance value of a solenoid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745   

/THOMAS E LAZO/Primary Examiner, Art Unit 3745